Citation Nr: 1500389	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating prior to July 24, 2009, and a rating in excess of 10 percent thereafter, for depressive disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that granted service connection for depressive disorder with PTSD and assigned a noncompensable (zero percent) disability rating, effective December 5, 2006.  In a March 2011 rating decision the RO in Manchester, New Hampshire increased the initial rating to 10 percent, effective July 24, 2009.  Jurisdiction has remained with the White River Junction RO.

In September 2011, the Veteran died.  His spouse has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (West 2014).

In August 2013, the RO granted the appellant dependency, indemnity and compensation benefits (DIC) based on service connection for the cause of the Veteran's death.  

The appellant testified at a hearing before the undersigned in February 2014.  A transcript has been associated with the claims file.  

In April 2014, the Board remanded the appeal 


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's depressive disorder symptoms most closely approximate those for a 30 percent rating, namely, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the entire rating period, a depressive disorder has not resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no higher, for depressive disorder have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2014) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus VA's duty to notify in this case has been satisfied.  See Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA also has a duty to assist in the development of claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified, and available records have been obtained and considered.  The Veteran was afforded a VA examination December 2009.  The examination addressed the pertinent rating criteria, and was adequate.  See The duty to assist has been fulfilled.

The Board remand was for efforts to obtain outstanding VA treatment records from March 2011 through the date of the Veteran's death in October 2011.  The agency of original jurisdiction was only able to obtain mental health treatment records dated through September 13, 2011.  Such documents were associated with the claims file and the directives in the Board remand were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, to include occupational impairment.  

More recently the Court has further expanded the Board's duties under 38 C.F.R. § 3.102(c)(2) in the cases involving increased ratings.  The duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. Shinseki, No. 12-1883 (Nov. 18, 2013) (en banc).

In the instant case questions were asked at the hearing that were designed to elicit information as to additional evidence that could substantiate the claims.  That discussion led to the remand for additional records.  At the hearing the Veteran's symptoms and impact on employment were discussed.  There was no specific discussion of the reasons that the RO had not granted the maximum rating.  In Leavey, the Court noted that these elements could be gleaned by the "Board member" from the statement of the case.  In the instant case, the Veteran and his representative had received copies of the statement of the case which had essentially explained that ratings were based on comparisons of symptoms with rating criteria.  Following the Board's remand in April 2014, the agency of original jurisdiction provided a supplemental statement of the case to the appellant that explained the elements of the claim that had not been established (that the Veteran's symptoms did not meet the rating criteria for a higher rating).  At this point any deficiency in the notice provided at the hearing is harmless, because the Veteran and the Appellant has received full notice through the myriad of communications provided by VA while the claim has been pending. 

The Veteran has not asserted, nor is it evident from the record, that any additional notice or evidence would be reasonably likely to aid in further substantiating his claim.  Further notice or assistance is not required.  38 U.S.C.A. § 5103A(a)(2).

II. Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

While the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board would not need to find all or even some of the symptoms to award a specific evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.


The Veteran's disability has been rated under Diagnostic Code (DC) 9400.  Under DC 9400, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.  The Veteran's disability could also be rated under DC 9411, but the criteria contained in that code are the same as those in Diagnostic Code 9400, and could not serve as the basis for an increased rating.  

Under DC 9400, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9400. 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  


B.  Analysis

On VA examination in December 2009, the Veteran reported that he currently worked for the Federal Government as a disabilities program navigator.  He had held that position for over eight years.  He was twice-divorced and had recently remarried.  He reported an active social life, which consisted of socializing with immediate family members, extended family, and friends.  With that group of people, he enjoyed going to the movies, eating out, and collecting antiques.  He reported that around 2006 or 2007, he began developing significant physical health problems, which forced him to give up many of his recreational leisure pursuits.  He reported he was no longer able to ski, bike, hunt, hike, or enjoy an active sex life.  

The Veteran further reported that his depression was frequent, occurring almost every day.  He explained that he could momentarily distract himself from sadness but there have been no sustained or significant remissions.  He reported feeling like his life was "up-side down" and that he had lost all of his identity.  He reported that he continued to maintain an active social life but had become much more sedentary.  

The examiner noted that the Veteran endorsed symptoms and signs consistent with depression, to include a sad mood and some mild anhedonia.  The Veteran reported insomnia with marked mid-cycle awakening, low energy/fatigue, and mildly impaired concentration.  He also had occasional crying spells.  He denied changes in appetite, feelings of guilt or worthlessness.  There was no suicidal ideation.  

The examiner found no impairment of thought process or communication.  There were also no delusions, hallucinations, impairment of impulse control, or inappropriate behavior.  The Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  There was no memory loss or impairment.  There were no obsessive or ritualistic behaviors.  Rate and flow in speech was coherent and logical.  There were no reports of panic attacks.  The examiner noted that along with a depressed mood, there was also some anxiety.  

The Veteran was diagnosed with depressive disorder, NOS and mild PTSD.  The examiner assigned a GAF score of 65.  

VA mental health treatment notes starting in July 2009, show the Veteran primarily reported feelings of anger and mild irritation.  He also reported fatigue.  He had a close relationship with his daughter and enjoyed spending time with pets.  He generally denied suicidal or homicidal ideation, paranoia, delusions, obsessions, compulsion, flashbacks or hypervigilance. 

Examiners noted his cooperativeness, good eye contact, normal rate of speech, good insight and judgment, and euthymic affect.  His fatigue was attributed to a combination of his chronic obstructive pulmonary disorder (COPD) and depression.  GAF scores ranged between 60 and 70.  

At the videoconference hearing in February 2014, the Veteran's spouse testified that he had lost interest in his leisurely activities due to depression and COPD.  As a result, he did not have much of a social life.  See Hearing Transcript, p. 4.  The Veteran had also lost interest in sexual activities.  Id. 

Based on the foregoing, the Veteran's depressive disorder warrants a 30 percent disability rating throughout the pendency of the appeal.  He reported a depressed mood, some anxiety, irritability, and sleep impairment, which affected his concentration.  The Board finds that such symptoms are consistent with the criteria for a 30 percent rating under DC 9400, and that his depressive disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  

The Veteran was able to maintain responsible employment without any reported effects from his psychiatric disability.  He was not found to have any of the symptoms that are examples of those that would warrant a 50 percent rating.  He was able to maintain social and occupational relationships with friends and family without apparent difficulty.   He did not have reduced reliability, due to such symptoms as circumlocutory speech, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, which would warrant the next higher 50 percent rating.  

Although the evidence revealed mild anhedonia, a sad mood, and occasional crying spells, the Veteran reported that he was able to maintain a close relationship with friends and family and enjoyed spending time with his pets.  The appellant has not contradicted these reports.  Other symptoms indicative of occupational and social impairment with reduced reliability and productivity were not shown.  As outlined above, the Veteran consistently denied panic attacks, suicidal and homicidal ideations, hallucinations, and delusions.  The evidence of record consistently demonstrated normal speech, affect, thought processes, communication, memory, grooming, and judgment.  

The Veteran demonstrated that he was able to maintain relationships with his immediate family and some friends.  Thus, the evidence shows that his depressive disorder was manifested by some social and occupational impairment, but was not manifested by impairment with reduced reliability and productivity due to abnormal speech, comprehension difficulty, memory impairment, or impaired thought processes.  Although he has at times displayed some of the symptoms listed in the criteria for a 50 percent rating, the disability picture presented is inconsistent with a finding of occupational and social impairment with reduced reliability and productivity.

Staged ratings are not deemed appropriate at this time because the Veteran's symptoms merit at least a 30 percent rating for the entire period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Extraschedular & TDIU Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran or Appellant has not reported any symptoms attributed to his depressive disorder not contemplated by the rating criteria.  The rating criteria specifically contemplate all social and occupational impairment.  Thus, the rating criteria are adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  Thun, 572 F.3d 1366.

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  In this case there is no evidence of unemployability due to the Veteran's depressive order; hence entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009)


ORDER

Throughout the entire appellate period, an evaluation of 30 percent, but no higher, for depressive disorder, NOS with PTSD, is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


